CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.










LICENSE AND SERVICE AGREEMENT


THIS LICENSE AND SERVICE AGREEMENT is entered into as of the 2nd day of
November, 2015 (the “Effective Date”), by and between Digital Turbine USA, Inc.
(“Company”) and AT&T Mobility LLC, on behalf of itself and its Affiliates
including Cricket Wireless, LLC (“AT&T”). Company and AT&T may each be referred
to herein as a “Party” and collectively, as the “Parties.”


WHEREAS, AT&T and Company desire to launch a “white label” AT&T Application
Download Service (“AADS”) pursuant to which End Users will be able to discover
and download Applications to their Interactive Devices and provide ongoing
support, upgrades, maintenance, administration, and reporting services related
thereto.


NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:


1.
DEFINITIONS; INTERPRETATION



1.1    Definitions. In addition to terms defined elsewhere in this Agreement,
the following terms will have the following meanings:


“Affiliate” means any Person that directly or indirectly, through one of more
intermediaries, controls, is controlled by, or is under common control with
another person or entity. In the case of AT&T, “Affiliate” excludes AT&T, Inc.


“Agreement” means this License and Service Agreement, including all Exhibits and
Schedules.


“Application(s)” means AT&T-branded or third-party branded software applications
for use on Interactive Devices.


“AT&T Acceptance Testing” means acceptance of the Information Service in
accordance with the standard testing requirements of AT&T.


“AT&T Application Download Service or “AADS” means the Company’s software
application (“Client”) and service for use on Interactive Devices as described
in Exhibit A and A-1 of Supplement No. l to this Agreement.


“AT&T Interfaces” means the interfaces through which AT&T may present and
distribute the AADS to End Users.


“AT&T’s Marks” means those Marks of AT&T identified in writing by AT&T from time
to time during the Term.


“AT&T Service” means the wireless data services delivered over AT&T’s wireless
data network to End Users.





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.







“Business Day” means any day other than a Saturday, Sunday or statutory holiday
in the State of New York, as applicable.


“Commercial Launch Date” means the first date that the AT&T Application Download
Service is made available to End Users commercially for use with the AT&T
Service.


“Company’s Marks” means those Marks of Company used by Company in conjunction
with the AT&T Application Download Service as identified by Company in writing
from time to time during the Term, as well as any Marks of third parties (other
than AT&T) included in the AT&T Application Download Service.


“Confidential Information” means any information which is confidential in nature
or that is treated as confidential by a Party and that is furnished by or on
behalf of such Party (collectively, the “Disclosing Party”) to the other Party
(collectively, the “Receiving Party”), whether such information is or has been
conveyed verbally or in written or other tangible form, and whether such
information is acquired directly or indirectly such as in the course of
discussions or other investigations by the Receiving Party, including, but not
limited to, trade secrets and technical, financial or business information,
data, ideas, concepts or know-how that is considered and treated as being
confidential by the Disclosing Party. Confidential Information disclosed in
tangible or electronic form shall be identified by the Disclosing Party as
confidential with conspicuous markings, or otherwise identified with a legend as
being confidential, but in no event shall the absence of such a mark or legend
preclude disclosed information which would be considered confidential by a
Disclosing Party exercising reasonable business judgment from being treated as
Confidential Information by Receiving Party.


“Content” means any Company and third party applications, software, text,
images, photographs, graphics, artwork, animation, video, audio and other data
products delivered to End Users in connection with the AT&T Application Download
Service (a) through an application operated by Company, and (b) under System
level Permissions (defined in Section 3.2.2 below). Content is considered
“Provided Elements” as defined in Section
10.2 below.


“End User” means any user of the AT&T Service who is qualified, under rules
established by AT&T and communicated to Company, to use the AT&T Application
Download Service.


“Intellectual Property Right” means any right that is or may be granted or
recognized under any federal, state or local law regarding patents, copyrights,
moral rights, trade- marks, trade names, service marks, confidential information
(including Confidential Information as defined herein), industrial designs, mask
work, integrated circuit topography, privacy, publicity, celebrity and
personality rights and any other statutory provision or common or civil law
principle regarding intellectual and industrial property, whether registered or
unregistered.







--------------------------------------------------------------------------------


CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




“Interactive Device” means any wireless communication and/or computing devices,
including cellular phones and advanced wireless devices such as laptop or
netbook computers, personal digital assistants, tablets, smartphones, or other
equipment made available for operation on the AT&T Service with AADS.


“Mark” means trade names, trademarks, service marks, logos, domain names, marks
or other business identifiers of any entity.


“Person” means any individual, corporation, partnership, joint venture,
association, trust or other entity or group.


“Term” shall have the meaning ascribed to that term in Section 11.1.


“Unsuitable Information Services” means those portions of the AADS and all
applications and Content therein as provided by Company (including materials
that are “hidden” or unlockable) that contain materials which (i) are unlawful,
threatening, defamatory, obscene or harassing; (ii) include viruses, malware or
spyware or similar technology; or (iii) facilitate illegal activity, depict
sexually explicit images, promote violence, promote discrimination, promote
illegal activities, or incorporate any materials that infringe or assist others
to infringe on any copyright, trademark, or other intellectual property rights.


“Use” includes any act, which if committed without the proper authorization of
the owner of an Intellectual Property Right, would constitute an infringement of
such Intellectual Property Right.


“User Granted Permissions” means permission to access capabilities or
information on a mobile device that the Android operating system does not allow
a mobile app to access without prior end user acceptance, which may include but
are not limited to, location, identity, contacts, and device/app history.


2.
GRANT OF RIGHTS



2.1    Rights Granted. Company hereby grants to AT&T a worldwide, non-exclusive,
irrevocable (except as set forth in this Agreement and Supplement 1 hereto)
right and license, but not the obligation, during the Term with respect to each
element of the AADS to: (i) offer, market and promote the AADS (or any aspect of
it); (ii) copy and distribute (and sub-license its distributors to copy and
distribute the AT&T Application Download Service as a pre-load on Interactive
Devices; (iii) permit End Users to use the AADS on Interactive Devices and to
download Applications through to Interactive Devices through the AADS and (iv)
use, perform, distribute, display and demonstrate the AADS as is reasonably
necessary in performing any of the activities contemplated under this Agreement.
The Parties agree that the End Users’ use of the AADS is subject to the terms
and conditions of the EULA (defined in Section 3.6. below).



2.2    Restrictions on Use of AADS. Except as explicitly permitted in Section
2.1, AT&T shall not copy, decompile or reverse compile, reverse engineer or
reverse assemble the AADS.







--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




2.3    Right to Use AT&T’s Marks. The Marks used by AT&T and its Affiliates are
the property of AT&T Intellectual Property II, L.P. d/b/a/ AT&T Intellectual
Property (“ATTIP”). ATTIP hereby specifically consents to Company’s use of
certain AT&T Marks for the limited purpose described herein. ATTIP hereby grants
Company a limited, non-exclusive, non- transferable (with no right to
sub-license) right to use, reproduce, publish, display, distribute and transmit
AT&T’s Marks within the Information Service and on materials promoting the
availability of the Information Service. Company shall not be permitted to use
any of AT&T’s Marks for any other purpose without ATTIP’s prior written consent.
Prior to the first use of AT&T’s Marks, Company must submit a sample of such
proposed use to AT&T for its prior written approval to the AT&T Brand Center at
brand.att.com. Once ATTIP approves a particular use of an AT&T Mark, the
approval will remain in effect for such use until withdrawn by AT&T with written
notice to Company. Without limiting the generality of the foregoing, Company
must strictly comply with all standards with respect to AT&T’s Marks as set
forth in the AT&T Branding Guidelines located on the AT&T Brand Center site, as
may be revised or supplemented from time to time in the sole discretion of
ATTIP. Company will not (i) attack the AT&T Marks, nor assist anyone in
attacking them, or (ii) make any application to register the AT&T Marks, nor use
any confusingly similar trademark, service mark, trade name, iconography, or
derivation thereof including, but not limited to, the registration of any domain
name or combination mark including any of the AT&T Marks, during the term of
this Agreement and thereafter. AT&T Mobility LLC is duly authorized to execute
this Agreement on behalf of ATTIP, solely in relation to ATTIP’s obligations as
set for in this Section.


2.4    Right to Use Company’s Marks. Company hereby grants AT&T a limited, non-
exclusive non-transferable (with no right to sub-license) license to Use,
reproduce, publish, display distribute and transmit Company’s Marks on materials
promoting the AT&T Service (including the availability of the Information
Service therein). Prior to the first Use of Company’s Marks in the manner
permitted herein, AT&T must submit a sample of such proposed Use to Company for
Company’s prior written approval, which may not be unreasonably withheld or
delayed. Company will be responsible for obtaining any third party approvals
with respect to the Use by Company of any third-party Marks in, or in connection
with, the Information Service. Once Company approves a particular Use of a Mark,
the approval will remain in effect for such Use until withdrawn with reasonable
prior written notice.


2.5    Service Level Agreement. Company shall provide the AADS and Cricket
Application Download Service (“CADS”) in accordance with the terms of the
Service Level Agreement, attached as Exhibits B.


2.6    The Cricket Affiliate. The terms and conditions of this Agreement are
available to Affiliates of AT&T Mobility LLC, and such Affiliates may execute
separate supplements with Company to modify or add certain terms specifically
applicable to such Affiliates. The Parties acknowledge and agree that Cricket
Wireless LLC, ("Cricket") an AT&T Affiliate, has appended







--------------------------------------------------------------------------------


CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




Supplement No.1 with Exhibits and Schedules to this Agreement, and all terms and
conditions of this Agreement will apply to Cricket, unless specifically changed
by the terms and conditions of Supplement No.1, its Exhibits or Schedules. In
the event of any conflict between the Agreement and Supplement No.1, its
Exhibits and Schedules, Supplement No. 1 and its Exhibits and Schedules shall
control, but only with respect to the subject matter therein.


3.
AADS REQUIREMENTS



3.1    Company Responsibility.


1.
Company is solely responsible for creating, hosting and maintaining the AADS in
accordance with Exhibit A and the Cricket Application Download Service (“CADS”)
in accordance with Exhibit A-1 to Supplement 1.



2.
Company will ensure that the AADS and any third party apps delivered through
AADS will not include any Unsuitable Information Services.



3.
AT&T will have the right to specify the order in which Applications are
presented to End Users in the AT&T Application Download Service and whether or
not specific Applications are made available through the AT&T Application
Download Service.



4.
Launch of the AADS is subject to Company’s successful completion of AT&T
Acceptance Testing. The AADS will be delivered in accordance with the Delivery
Schedule attached as Schedule 1. Company may not make a material modification to
any feature or functionality of any aspect of the AADS without AT&T’s written
permission. If Company desires to make a material modification, Company shall
present such modification to AT&T for Acceptance Testing at least twenty (20)
Business Days in advance of the proposed implementation.



5.
Company will ensure that the AT&T Application Download Service (“AADS”) operates
on Android V 4.0.3 and any upgrades thereto. Company will be required to support
operating system updates as follows: Company shall conduct testing and repair of
the AT&T Application Download Service as well as provide analysis on any known
issues within a minimum of 30 days prior to the device’s MR (Maintenance
Release) lab entry date. If the AT&T Application Download Service is not
delivered to AT&T at least 30 days before the MR lab entry date or if the AT&T
Application Download Service is not compatible with the operating system AT&T
reserves the right to remove any version of the AT&T Application Download
Service already pre- loaded from the Interactive Devices via the MR.













--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




6.
Company shall use commercially reasonable efforts to submit commercially-ready
device versions of its AT&T Application Download Service for AT&T testing on
each of the Interactive Devices.



7.
Company will make available to AT&T (at no additional cost to AT&T) the standard
platform (backend) enhancements, upgrades and releases for the AADS supported by
the Interactive Devices (“Standard Upgrades”) no later than the date on which
Company makes Standard Upgrades available to other distributors of Company’s “DT
Ignite” or equivalent products; provided, AT&T shall not be required to accept
any such Standard Upgrades. Standard Upgrades include additional features added
to “DT Ignite” or such equivalent products unless material changes are required
to be added to the AT&T-specific user interface, in which case the parties will
negotiate a mutually agreed statement of work. All Standard Upgrades that are
accepted by AT&T are subject to AT&T Acceptance Testing. AT&T will have sole
discretion to determine the branding of the AADS and user experience (including,
without limitation, on the user interfaces).



8.
AT&T will have sole discretion to determine whether to include the AT&T
Application Download Service on any AT&T Device.



9.
Company grants to AT&T a non-exclusive, non-transferable, fully paid- up license
to Use and display the art supplied by Company (excluding any Company Marks,
which are subject to Section 2.5) and included within the user interface for the
AADS during the Term and thereafter for use in such user interfaces and in
marketing and promotional materials.



10.
Company will perform, at its expense, all hosting and related operational
activities in support of the operation of the AT&T Application Download Service
in accordance with the Service Level Agreement attached hereto as Exhibit B.



11.
Company will ensure that the AT&T Application Download Service conforms to
applicable federal, state and local laws, rules and regulations as from time to
time in effect and AT&T’s standards for protection of privacy and security. In
addition, Company will comply with the requirements contained in Exhibit D
(“SISR”).



12.
Based on device type, device memory and network performance, AT&T shall use
commercially reasonable efforts to make available for Company placement at least
[***] Company-sourced Applications in each Interactive Device model’s list of
applications presented to End Users.




Thee frequency and timing of each Interactive Device model’s list of
applications presented to End Users is at the sole discretion of AT&T.





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




3.2
Permissions.



1.
User Permissions. Company will:



(a)    provide notice to End Users of the size of the Application package and
the potential for data usage and messaging charges (if applicable) prior to the
initial installation of each Application and item of Content delivered to an
Interactive Device over the AT&T Service. Company will control the form, content
and display of such notices and messages; however, i) Company will incorporate
any reasonable feedback or suggestions provided by AT&T, and ii) any references
to the carrier require prior AT&T review and approval; End User acceptance of
user granted permissions may be required either before initial download of the
AADS download or at other points during use as determined by AT&T.


(b)    provide notice and obtain end user consent for all applicable User
Granted Permissions also including System Level Permissions, such notice and
consent to be consistent with the Android platform conventions for permissions
for downloaded applications and updates;


(c)    ensure mutual client/server authentication is performed between the
Application performing the installation and the server that is delivering the
Application and/or Content prior to installing the Application and/or Content;


(d)    implement protection mechanisms to ensure the Applications downloaded and
installed on AT&T Devices are authentic versions of the software;


(e)    not install or update any other software or applications except for the
AADS or those apps distributed through AADS as requested by End User;


(f)    obtain prior written approval from AT&T, which shall not be unreasonably
withheld or delayed, prior to enabling automatic software updates over the AT&T
Service.


2.
System Level Permissions.








--------------------------------------------------------------------------------


CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




System Level Permissions. “System Level Permissions” means the Android system
permissions, as expressed in the system’s manifest and listed at
http://developer.android.com/reference/android/Manifest.permission.html and with
a protection level of signature or system. Company agrees that it will not grant
System Level Permissions for any applications or software without AT&T’s prior
written permission, email to suffice.


(a)
No later than forty-five (45) days prior to lab entry date for an Interactive
Device, Company will notify AT&T in writing, email to suffice, of any System
Level Permissions requested for Content to be pre-loaded on such device.



(b)
Prior to distributing any Content via the AADS that requires any System Level
Permissions, Company shall provide AT&T with at least forty-five (45) days prior
written notice, email to suffice.



(c)
AT&T shall have the right to require Company to remove System Level Permissions
for Content or restrict distribution of the Content to AT&T customers.



(d)
The list of system level permissions which Company must have approved by AT&T is
set forth on Schedule 2 is attached hereto and incorporated herein.



3.3    Guidelines. The AT&T Application Download Service should be designed to
make as efficient use of AT&T’s wireless network resources as possible given its
intended functions. AT&T may make a set of network usage guidelines that will
establish baseline parameters for the operation of AT&T Application Download
Service. If AT&T finds any Unsuitable Information Services, AT&T may request
removal of said Unsuitable Information Services email notice to suffice and
Company will remove such Unsuitable Information Services within two hours of
receiving such notification during US business hours. Outside of US business
hours, said Unsuitable Information Services shall be removed by Company within
twenty-four hours of receiving such notification.


3.4    Takedown. Company recognizes AT&T has the right to remove, disable or
require Company to remove or disable any Application or Content if the
Application or Content acts in any one of the ways described in subsections
(a)-(d) below. Upon request to Company, Company will use commercially reasonable
efforts to remove or disable the Application or Content within 24 hours of
receipt of the request to takedown from AT&T, email notice to suffice.


(a)    The Application or Content contains a virus, malware, or spyware;














--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




(b)    The application or Content causes material harm or disruption to AT&T’s
network or Devices; or


(c)
The Application or Content violates any applicable law or regulation.



(d) The use of the AADS and any application included therein by End Users is
prohibited by AT&T’s Terms of Service (found at
www.att.com/legal/terms.wirelesscustomeragreement-list.html).


3.5    Responsibility for Costs. Except as otherwise expressly provided
hereunder, each Party shall be responsible for all costs and expenses incurred
by it in connection with its performance of this Agreement.


3.6    Customer Care; and EULA. As between the Parties, AT&T will be responsible
for first tier customer care to End Users with respect to the AADS. Company will
provide tier 2 support to AT&T and in-app support directly to End Users. AT&T
will be responsible for first tier customer care in connection with the AT&T
Services, including billing, network and Interactive Device issues. As part of
the provisioning process, each End User will be required to accept the “End User
License Agreement” with AT&T that governs the use of the AADS (“EULA”). AT&T
will be responsible for developing the AADS EULA, after consultation with
Company.


4.
COMPENSATION, SETTLEMENT, PAYMENT, AND REPORTING



4.1    No Carrier Billing; No Advertising. Unless otherwise agreed in writing
(or as otherwise directed by AT&T), the Parties agree that Applications made
available through the AT&T Application Download Service will be free to End
Users. Upgrades and in-Application purchases may be made through Google Play.
Except with AT&T’s written permission, Company will not include Advertising
within the AT&T Application Download Service. For the purposes of clarity,
“Advertising” includes display advertising (e.g., banner ads).


4.2    Revenue Share and Payment Terms. Exhibit C sets forth the revenue share
and payment terms with respect to the AADS.


4.3    Reports. Exhibit C and C-1 to Supplement 1 set forth the reporting
requirements with respect to the AADS.


4.4    Audit. Company will maintain accurate and complete records and books of
account, which will include, at a minimum, all documentation needed by AT&T to
compute and verify the payments payable to the AT&T hereunder and verify all of
the information required to be delivered to or otherwise made available to the
AT&T in connection with the performance of this Agreement (the “Books and
Records”). Upon reasonable advance written notice of not less



than thirty (30) days, AT&T will have the right to cause its auditors to examine
the Books and Records of the Company at any time during the Company’s normal
business hours (including any systems used to create or maintain such Books and
Records at Company’s principal place of business





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




or wherever such records are retained (on request, be made available in
electronic, searchable and analyzable format (e.g., Microsoft Excel or another
database format)); provided, however, that AT&T shall only be entitled to
exercise such right not more than once per year during the Term, plus once after
the end of the Term. With respect to each such examination, the Company will
cooperate with AT&T’s representatives to provide reasonable access to the
relevant Books and Records.


4.5    Taxes. Each Party shall be liable for, and shall pay and forever hold the
other Party hereto harmless from, any and all federal, state and/or local sales,
use, excise, income, franchise, corporate and similar taxes and other charges
which are or should have been imposed upon or assessed against such Party under
applicable law, and/or which are based upon or measured by revenues derived by
such Party pursuant to this Agreement.


5.
MARKETING

5.1    Marketing Programs. AT&T may initiate programs designed to promote the
AT&T Application Download Service and drive awareness of the value. These
programs would be initiated, continued or discontinued at the sole discretion of
AT&T during the course of this Agreement.


5.2    Publicity. Neither Party may issue or release for publication any
articles or publicity matter relating to the work performed hereunder or
mentioning or implying the name of the other Party without the prior written
consent of such Party; provided, to the extent required by law or regulation, a
party may disclose the existence of this Agreement.


5.3    Review. AT&T and Company will agree to jointly evaluate the AT&T
Application Download Service UI/UX no less than once every quarter to determine
major or minor changes required to further improve the user experience and value
of the business.


6.
USER DATA; SERVICE SECURITY



6.1
AT&T Data



A.
Definitions. For purposes of this Section:



(a)    “AT&T Data” means any data or information (i) of AT&T or its customers,
that is disclosed or provided to Company by, or otherwise obtained by Company
from, AT&T or any of its customers, including any customer proprietary network
information (as that term is defined in Section 222 of the Communications Act of
1934, as amended, 47 U.S.C. §222) and Subscriber Information, as well as data
and



information with respect to the businesses, customers, operations, networks,
systems, facilities, products, rates, regulatory compliance, competitors,
consumer markets, assets, expenditures, mergers, acquisitions, divestitures,
billings, collections, revenues and finances of AT&T; and (ii) not supplied by
AT&T or any of its customers but created, generated, collected or harvested by
Company either





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




(a)in furtherance of this Agreement or (b) as a result of Company’s having
access to AT&T infrastructure, systems, data, hardware, software or processes
(for example, through data processing input and output, service level
measurements, or ascertainment of network and system information).


(b)“AT&T Derived Data” means any data or information that is a result of any
modification, adaption, revision, translation, abridgement, condensation,
compilation, evaluation, expansion or other recasting or processing of the AT&T
Data, for example, as a result of Company’s observation, analysis, or
visualization of AT&T Data arising out of the performance of Company’s
obligations hereunder.


(c)“Anonymized Data” means AT&T Data or AT&T Derived Data that are aggregated
and non-identifiable to specific End Users.


B.
Ownership of AT&T Data and AT&T Derived Data.



(a)    AT&T Data is the property of AT&T. To the extent needed to perfect AT&T’s
ownership in AT&T Data, Company hereby assigns all right, title and interest in
AT&T Data to AT&T. No transfer of title in AT&T Data to Company is implied or
shall occur under this Agreement. AT&T Data shall not be (a) utilized by Company
for any purpose other than as required to fulfill its obligations under this
Agreement, (b) sold, assigned, leased, commercially exploited or otherwise
provided to or accessed by third parties, whether by or on behalf of Company,
(c) withheld from AT&T by Company, or (d) used by Company to assert any lien or
other right against or to it. Company shall promptly notify AT&T if Company
believes that any use of AT&T Data by Company contemplated under this Agreement
or to be undertaken as part of the performance of this Agreement is inconsistent
with the preceding sentence.


(b)    AT&T shall own all right, title and interest in and to the AT&T Derived
Data. To the extent needed to perfect AT&T’s ownership in AT&T Derived Data,
Company hereby assigns all right, title and interest in AT&T Derived Data to
AT&T. AT&T grants to Company a license to access, use, and copy the AT&T Derived
Data, with no right to grant sublicenses, solely for the performance of
Company’s obligations during the Term of this Agreement and solely in compliance
with AT&T’s privacy policies, including obligations relating to Customer
Information. For the avoidance of doubt, Company shall not create or develop
AT&T Derived Data after the expiration or termination of this Agreement.



(c)    Notwithstanding the foregoing, Company will have the right to use and
disclose to third parties Anonymized Data as mutually agreed before any usage,
solely for purposes of performing its obligations under this Agreement. Note to
DT; AT&T needs to know the specific data elements required to perform your
obligations hereunder; to whom the data will be disclosed and how frequently.







--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




(d)    Company shall promptly deliver AT&T Data and AT&T Derived Data to AT&T at
no cost to AT&T, and in the format, on the media and in the timing mutually
agreed by Company and AT&T (i) at any time at AT&T’s request, (ii) at the
expiration or termination of this Agreement and the completion of any requested
termination assistance services or (iii) with respect to particular AT&T Data or
AT&T Derived Data, at such earlier date that such data is no longer required by
Company to perform the Services. Thereafter, Company shall return or destroy, as
directed by AT&T, all copies of the AT&T Data and AT&T Derived Data in Company’s
possession or under Company’s control within ten (10) business days and deliver
to AT&T written certification of such return or destruction signed by an officer
of Company.


(e)    The provisions of this Section shall apply to all AT&T Data and AT&T
Derived Data, regardless of whether such data was first disclosed or otherwise
provided to, or created, developed, modified, recast or processed by, Company
before, on or after the Effective Date of this Agreement, and shall survive the
expiration or termination of this Agreement. Company shall secure AT&T Data and
AT&T Derived Data pursuant to the provisions applicable to AT&T Information
under the SISR. Company’s obligation to return AT&T Data and AT&T Derived Data
upon AT&T’s request shall not apply to such data which, at the time of AT&T’s
request for return, is no longer retained by or on behalf of Company.


6.3    Non-diversion of AT&T Customers. At all times during the term of this
Agreement and afterwards, neither Company nor any successor entity to Company or
permitted assignee may use any AT&T Data, AT&T Derived Data or any information
regarding the identity of AT&T’s customers or the usage or habits of End Users
of the Information Service, to solicit, divert, or attempt to divert any such
customer or End User from patronizing the AT&T Service.
6.4    No CPNI, SPI or PII. Unless mutually agreed in writing by the Parties,
AT&T will not share with Company customer proprietary network information
(“CPNI”), Sensitive Private Information (“SPI”) as defined in the SISR or
Personal Identification Information (“PII”) information that either directly or
indirectly allows identification of end users. Company shall comply with all
applicable privacy laws and regulations and requirements, including, but not
limited to, the CPNI restrictions contained in Section 222 of the Communications
Act of 1934, 47 U.S.C. 222.








--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




7.
WARRANTY

7.1    Mutual Representations. Each Party represents and warrants to the other
Party that
(a) it has the full corporate right, power and authority to enter into this
Agreement and to perform the acts required of it hereunder; (b) the execution of
this Agreement by such Party and performance of its obligations hereunder do not
and will not violate any agreement to which it is a Party or by which it is
bound; (c) it will comply with all applicable federal, state and local laws,
rule and regulations in performance of its obligations under this Agreement; (d)
it has all necessary rights in Company’s and AT&T’s Marks, as applicable,
(including third-party Marks included within the AADS by Company) for use within
the scope of this Agreement, and has the power and authority to authorize the
use of any and all Intellectual Property Rights which it purports to authorize
hereunder, free and clear of any and all security interests, liens, claims,
charges or encumbrances and (e) when executed and delivered, this Agreement will
constitute the legal, valid and binding obligation of such Party, enforceable
against it in accordance with its terms.


7.2    Additional Warranties by Company. Company warrants to AT&T that: (a) as
of the Effective Date, the AADS and any and all other materials provided to AT&T
by Company pursuant to this Agreement, and the Use thereof by AT&T in accordance
with this Agreement will not infringe upon or violate any applicable laws or
regulations or any rights of third parties, including, but not limited to, laws,
regulations and rights concerning infringement or misappropriation of
Intellectual Property Rights, or defamation and libel; (b) to the extent that
Company is required under this Agreement to obtain any rights, licenses,
permissions, clearances and/or approvals necessary in connection with the
performance of this Agreement and/or AT&T’s exercise of the rights granted to
AT&T hereunder, Company has done so; and (c) that the AADS shall not contain any
unlawful material. Without limiting the generality of the foregoing provisions
of this Section 7.2, as between Company and AT&T, Company shall be solely
responsible for all fees, royalties and other amounts of any kind or nature
payable with respect to Content.


7.3    No Other Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, BOTH PARTIES’ SERVICES, INFORMATION, INFORMATION SERVICE AND OTHER
MATERIALS ARE PROVIDED ON AN “AS IS,” “AS AVAILABLE” BASIS. EXCEPT FOR THE
EXPRESS WARRANTIES MADE IN THIS AGREEMENT: (1) NEITHER PARTY MAKES ANY WARRANTY
THAT ITS SERVICE WILL BE UNINTERRUPTED, SECURE OR ERROR FREE; AND (2) EACH PARTY
SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
REGARDING ANY MATERIALS PROVIDED UNDER THIS AGREEMENT, INCLUDING ANY IMPLIED
WARRANTY OF NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
OR ANY IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR PERFORMANCE. THE
PARTIES ACKNOWLEDGE THAT USE OF ANY DATA OR INFORMATION OBTAINED BY END USERS
THROUGH EITHER PARTY’S INFORMATION SERVICE OR SERVICE IS AT SUCH END USERS’ OWN
DISCRETION AND RISK, AND THAT END USERS WILL BE SOLELY RESPONSIBLE FOR ANY
DAMAGE RESULTING FROM USE OF THAT SERVICE.










--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




8.
CONFIDENTIALITY



8.1    Use/Safeguarding Confidential Information. The Party receiving
Confidential Information from the other Party (“Receiving Party”) shall not use
the Confidential Information of such disclosing Party (“Disclosing Party”) for
any purpose other than to exercise or perform its rights or obligations under
this Agreement. Receiving Party shall not, without the prior written consent of
Disclosing Party, copy or otherwise reproduce Disclosing Party’s Confidential
Information, or disclose, disseminate or otherwise communicate, in whole or in
part, Disclosing Party’s Confidential Information to any third party except to
officers, directors and employees of Receiving Party who need to know the
Confidential Information and who will have undertaken to treat the Confidential
Information in accordance with the provisions of this Section. Receiving Party
further agrees that it shall safeguard Disclosing Party’s Confidential
Information from disclosure using efforts no less commensurate with those
Receiving Party employs for protecting the confidentiality of its own
Confidential Information which it does not desire to disclose or disseminate,
but in no event less than reasonable care. If Receiving Party becomes compelled
by law, subpoena or order of court or administrative body (collectively,
“Requirement”) to disclose any Disclosing Party’s Confidential Information,
Receiving Party shall be entitled to disclose such Confidential Information
provided that: (i) Receiving Party provides Disclosing Party with prompt prior
written notice of such requirements to allow Disclosing Party to take any
necessary action to safeguard the Confidential Information; and (ii) if required
to do so, Receiving Party shall furnish only that portion of Disclosing Party’s
Confidential Information which is legally required to be disclosed and shall
exercise its commercially reasonable efforts to obtain assurances that
Confidential Information will be treated in confidence. To the fullest extent
permitted by law, the Receiving Party will continue to protect as confidential
and proprietary all Confidential Information disclosed in response to such
Requirement. The Parties’ rights and obligations under this Section 8 shall
survive and continue in effect until five (5) years after the expiration or
termination date of this Agreement with regard to all Confidential Information
exchanged during the term of this Agreement. Thereafter, the Parties’ rights and
obligations hereunder shall survive and continue in effect with respect to any
Confidential Information that is and remains a trade secret protected under
applicable law.


8.2    Exceptions. Notwithstanding anything to the contrary herein, the
following will not constitute “Confidential Information” for the purposes of
this Agreement: (i) information that Receiving Party can show, by documented and
competent evidence, was known prior to the disclosure thereof of it, or
independently developed by the Receiving Party , in both cases, without using
the Confidential Information; (ii) information that is or becomes generally
available to the public other than as a result of a disclosure directly or
indirectly by Receiving Party in breach of this Agreement; (iii) information
that is or becomes available to Receiving Party on a non-confidential basis from
a source other than Disclosing Party, provided that such source is not known by
Receiving Parry to be subject to any prohibition against transmitting the
information to Receiving Party; or (iv) information for which Disclosing Party
has authorized the relevant disclosure or other use.








--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




8.3    Remedies. Receiving Party agrees that Disclosing Party may be irreparably
injured by a breach of Section 8 and that Disclosing Party may be entitled to
seek equitable relief, including a restraining order, injunctive relief,
specific performance and any other relief that may be available from any court
to prevent breaches of Section 8 and to enforce specifically the terms and
provisions hereof in any action instituted in any court having; subject matter
jurisdiction, in addition to any other remedy to which Disclosing Party may be
entitled at law or in equity in the event of any breach of the provisions
hereof. Such remedies shall not be deemed to be the exclusive remedies for a
breach of Section 8 but shall be in addition to all other remedies available at
law or in equity.


8.4    Return of Confidential Information. Upon the Disclosing Party’s request
and, in any event, when this Agreement has expired or terminated, the Receiving
Party will, upon request of the Disclosing Party, promptly return to the
Disclosing Party or destroy:


A.all Confidential Information that has been supplied by the Disclosing Party
and is in the Receiving Party’s possession or control; and


B.all copies, notes, summaries, extracts, analyses, studies, or other materials,
or part thereof, that were created by the Receiving Party, to the extent they
are based on or contain Confidential Information of the Disclosing Party.


8.5    Certification. Upon the Disclosing Party’s request, a senior officer of
the Receiving Party shall certify in writing on behalf of the Receiving Party
that all Confidential Information required to be returned or destroyed pursuant
to this Agreement has been returned or destroyed, as applicable.


9.
PROPERTY RIGHTS



9.1    AT&T. As between AT&T and Company, AT&T reserves and retains all right,
title, and interest, including but not limited to all Intellectual Property
Rights in the technology used by AT&T in connection with this Agreement, and no
title to or ownership of any such technology is transferred to Company or any
other Person under this Agreement. As between the Parties, AT&T retains all
Intellectual Property Rights and all other right, title, and interest in and to
the AT&T Service, the AT&T Marks, the AT&T Data, and the AT&T Interfaces and any
pre- existing intellectual property of AT&T (collectively, “AT&T Intellectual
Property”). In addition, “AT&T Intellectual Property” will include such custom
features and look and feel (e.g., color schemes) included within the AT&T
Application Download Service at the request of AT&T. Company obtains no right to
use AT&T Intellectual Property beyond the term of this Agreement.



9.2    Company. As between AT&T and Company, Company reserves and retains all
right, title and interest, including but not limited to all Intellectual
Property Rights in the technology used by Company in connection with this
Agreement, including Company’s technology product currently known as DT Ignite,
and no title to or ownership of any of such technology is transferred to AT&T or
any other Person under this Agreement. As between the Parties, Company retains
all Intellectual Property Rights and all right, title, and interest in and to
the Information Service and the Company Marks (other than the AT&T Intellectual
Property). AT&T obtains no right to use Company Intellectual Property beyond the
term of this Agreement.







--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




9.3    Further Assurances. Each Party will take, at the other Party’s expense,
such action (including, without limitation, execution of affidavits or other
documents) as the other Party may reasonably request to effect, perfect, or
confirm such other Party’s ownership interests and other rights as set forth
above in this Section 9.


9.4
AT&T Owned Work Product.



1.
For purposes of this Section 9.4, “Work Product ” means any services set forth
in an Order, which may include, but is not limited to, Company’s consultant,
professional, technical and engineering services, hosting, maintenance, software
development services, installation services, repair, training, and on-site
support. “Order” means any written order executed by AT&T and Company for
services in accordance with this Section 9.4. The Intellectual Property Rights
referenced in this Section 9.4.1 shall be applicable when AT&T funds the Work
Product via direct payment and the parties have expressly agreed in writing to
such an Order. The Parties expressly agree that this Section 9.4 shall not apply
to any work undertaken by company outside the scope of an Order. An Order will
be effective only when mutually agreed in writing by both Parties. Ownership of
and all rights in all content, developments, software and work product resulting
from work performed by Company under an Order (“Work Product”) including all
Intellectual Property Rights, vests exclusively in AT&T regardless of whether
the Work Product was created solely by Company or jointly by AT&T and Company.
The Parties expressly agree to consider as a “work made for hire” any Work
Product that qualifies as such under the laws of the United States or other
jurisdictions. To the extent that the Work Product does not qualify as a “work
made for hire” or where necessary for any other reason, Company hereby assigns
to AT&T all rights, title and interest in such Work Product, and covenants to
provide all reasonable assistance, including providing technical information
relating to the Work Product and executing all documents of assignment (and
cause its employees to provide such information and execute such documents)
which AT&T may deem necessary or desirable to perfect its ownership interest in
such Work Product, including trademark, patent or copyright applications, or
otherwise, in such Work Product. Subject to the terms of the Order and this
Agreement, specifically Section 9.4 (b), if the Work Product contains materials
Company or others previously or independently developed, Company grants and
agrees to grant to AT&T, or obtain for AT&T, a perpetual, non-exclusive,
worldwide, assignable transferable, royalty-free license to use, copy, modify,
distribute, publicly display, publicly perform, import, manufacture, have made,
sell, offer to sell (whether directly or through channels of distribution),
exploit and sublicense such materials (and have others do any of the foregoing
acts on AT&T’s behalf), but only as a part of AT&T’s exercise of its rights in
the Work Product. Any such license shall include AT&T’s right to grant an
unrestricted, royalty-free license to its Affiliates. You shall place a
copyright or other proprietary notice on the Work Product at AT&T’s written
request. The Work Product shall constitute AT&T’s Confidential Information under
this Agreement.


(a)
If Company wishes to obtain a license from AT&T to any Work Product, and where
there is mutual benefit to Company and AT&T, the parties agree to negotiate in
good faith, under separate written agreement, mutually agreeable terms and
conditions, and to execute and comply with such terms and conditions between
Company and AT&T Intellectual Property, the exclusive third party authorized
licensor of AT&T’s intellectual property, to grant such license to Company to
the Work Product or intellectual property.








--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




(b)
The Parties understand and agree that the AADS and Intellectual Property Rights,
except for AT&T branding and the AT&T user interfaces to which AT&T reserves all
rights, in the AADS and DT Ignite are the property of Company and not Work
Product as herein defined. AT&T understands and acknowledges that the foregoing
provisions shall not interfere in any way with Company’s ability to continue to
use, market and exploit DT Ignite.



9.5    Obligations Upon Termination; Survival; Wind Down Period. Company agrees
that, upon the expiration of this Agreement or termination of this Agreement by
AT&T, AT&T may elect (on written notice, email to suffice) to have company
continue to provide the White Label Application to End Users who have subscribed
to the White Label Application on or before such expiration or termination
(“Wind Down Users”). If AT&T makes such election, the Parties will continue to
meet their obligations hereunder with respect to such Wind Down Users (but no
new End Users will be added) for a period equal to the remainder of the Wind
Down Users’ then-current contracts. Except as specifically provided above, upon
the expiration or termination of this Agreement, all rights and obligations of
the Parties will cease to be effective as of the date of the termination or
expiration; provided that all provisions of this Agreement that reasonably may
be interpreted or construed as surviving will survive, including but not limited
to any obligations necessary to comply with the post-termination obligations of
this
Section. (Without limitation, upon the termination or expiration of this
Agreement, AT&T shall cease its marketing, promotion, offering and selling of
the White Label Application.)







9.6
IP Ownership Additional Representations & Warranties



Offshore Company represents and warrants that all development work done for AT&T
under the Agreement shall be performed in a manner that will not conflict with
provisions of the Agreement that grant to AT&T ownership of or licenses to
Intellectual Property in the developed work. For avoidance of doubt, the
foregoing includes Company’s representing and warranting that no work will be
done in any country having laws that interfere with, diminish, or encumber
rights of ownership or licenses granted to AT&T under the terms of the Agreement
unless the work is carried out in a way which does not interfere with or
diminish such rights or licenses of AT&T. Country laws that prevent the complete
assignment of all rights in intellectual property or valid waiver of, or
agreement not to enforce, moral rights, or which require compensation be paid to
individuals so that developments they create may be used by a business that
employs or hires them, will be deemed to interfere with, diminish and/or
encumber rights of ownership or licenses granted to AT&T unless the Company puts
in place effective arrangements to ensure that the rights or licenses of AT&T
are not interfered with, diminished or encumbered. Company represents and
warrants that contractual agreements either are or will be in place between all
of the following parties, as applicable:
i.
Company and other entities doing work in furtherance of the Agreement (such as
between Company and Company’s Subcontractor(s));

ii.
Entities doing work in furtherance of the Agreement (such as between Company’s
Subcontractor and its Subcontractor(s)); and

iii.
Company or other entities doing work in furtherance of the Agreement, on the one
hand, and their respective employees, on the other hand,






--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




Each of which agreements is or will be sufficient under applicable law to ensure
that AT&T’s rights of ownership or licenses to intellectual property granted
under the Agreement are not interfered with, diminished or encumbered.
Upon reasonable notice from AT&T, Company shall give AT&T access to the
intellectual property provisions of the agreements referenced in this paragraph,
as reasonably requested by AT&T, to verify the Company’s compliance with the
foregoing. Company shall ensure that Company’s agreements with its
Subcontractors allow Company to comply with this clause.
10.
INDEMNITY



10.1    General Indemnification. Each Party agrees to defend, indemnify and hold
harmless the other Party, its Affiliates, and their respective directors,
officers, employees, independent contractors and agents (each an "Indemnified
Party") from any and all third party claims, including any claim(s) from
application providers or developers not a party to this Agreement, losses,
liabilities, damages, taxes, expenses and costs, including without limitation,
attorneys’ fees and court costs (collectively, "Losses"), incurred by an
Indemnified Party and arising from or related to the Indemnifying Party’s breach
of any certification, covenant, obligation, representation or warranty in this
Agreement. In addition, Company agrees to indemnify and hold harmless the AT&T
Indemnified Parties from and against all Losses to the extent arising from a
claim that an Advertisement is false, misleading or otherwise violates any
applicable law.



(b) Indemnity Procedure. The Indemnified Party will promptly provide written
notice to the Indemnifying Party of any Claim(s) for which such indemnity
applies. Any delay in such notice shall not relieve the Indemnifying Party of
its obligations under this Section, except insofar as the Indemnifying Party can
show that such delay actually and materially prejudiced the Indemnifying Party.
The Indemnified Party will reasonably cooperate with the Indemnifying Party and
the Indemnified Party may participate in the defense with counsel of its
choosing, at its expense. The Indemnifying Party will not, without the written
permission of the Indemnified Party, settle any such claim in a manner that
would require the Indemnified Party to admit liability or discontinue or modify
its products or services (or offerings thereof).
10.2
Intellectual Property Infringement Indemnity.



A.
Definitions. For purposes of this Section:

1.    “Litigation Expense” means any court filing fee, court cost, arbitration
fee, and each other reasonable fee and cost of investigating or defending an
indemnified claim or asserting any claim for indemnification or defense under
this Agreement, including without limitation reasonable attorneys’ fees and
other professionals’ fees, and disbursements.
2.    “Provided Elements” shall mean any products, hardware, software,
interfaces, systems, content, services, processes, methods, documents,
materials, data or information, or any functionality therein, provided to any
AT&T Indemnified Party by or on behalf of Company pursuant to this Agreement
(including, without limitation, the Information Service).





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




B.
Obligations.

1.    Company shall indemnify, hold harmless, and defend (which shall include,
without limitation, cooperating with AT&T as set forth below in the defense of)
the AT&T Indemnified Parties against any Loss resulting from, arising out of or
relating to any allegation, threat, demand, claim or lawsuit brought by any
third party (“Covered Claim”), regardless of whether such Covered Claim is
meritorious, of:
a)    infringement (including, without limitation, direct, contributory and
induced infringement) of any patent, copyright, trademark, service mark, or
other Intellectual Property Right in connection with the Provided Elements,
including, for example, any Covered Claim of infringement based on:
(1)    making, repair, receipt, use, importing, sale or disposal (and offers to
do any of the foregoing) of Provided Elements (or



having others do any of the foregoing, in whole or in part, on behalf of or at
the direction of the AT&T Indemnified Parties), or
(2)    use of Provided Elements in combination with products, hardware,
software, interfaces, systems, content, services, processes, methods, documents,
materials, data or information not furnished by Company, including, for example,
use in the form of the making, having made or using of an apparatus or system,
or the making or practicing of a process or method unless the function performed
by the Provided Elements in such combination is of a type that is neither normal
nor reasonably anticipated for such Provided Elements (a “Combination Claim”);
b)    misappropriation of any trade secret, proprietary or non-public
information in connection with the Provided Elements;
any and all such Loss referenced in this Section B (“Obligations”) being
hereinafter referred to as a “Covered Loss.”





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




2.    Insofar as Company’s obligations under paragraph B.1. result from, arise
out of, or relate to a Covered Claim that is a Combination Claim, Company shall
be liable to pay only its Proportionate Share of the Covered Loss associated
with such Combination Claim. The “Proportionate Share” payable by Company shall
be a portion of the Covered Loss determined on an objectively fair and equitable
basis to be attributable to Company based on the relative materiality of the
role played by the applicable Provided Elements in the Combination Claim. If
Company believes AT&T’s assessment of Company’s Proportionate Share is not fair
and equitable, then Company’s Proportionate Share shall be determined, insofar
as possible, through good faith negotiation between the Parties; provided,
however, that a failure of the Parties to agree on Company’s Proportionate Share
shall not relieve Company of its obligations to pay its Proportionate Share
under this Section. Company shall make payments in satisfaction of its
Proportionate Share obligation whenever such payments become due.
3.    AT&T shall have sole control over the defense of (i) any Combination Claim
and (ii) any other Covered Claim that involves Company and one or more other
suppliers of AT&T or its Affiliates ((i) and (ii) being hereinafter referred to
separately and collectively as a “Compound Claim”). Company shall cooperate in
every reasonable way with AT&T to facilitate the defense and may, at its option
and at its own expense, participate with AT&T in the defense with counsel of its
own choosing. Where AT&T controls the defense under this paragraph, AT&T shall
make good faith efforts to enter into a reasonable joint defense or common
interest agreement with Company.
4.    Insofar as Company’s obligations under paragraph B.1. result from, arise
out of, or relate to other than a Compound Claim, Company may control the
defense of the Covered Claim provided that, promptly upon any of the AT&T



Indemnified Parties’ giving Company written notice of the Covered Claim, Company
delivers to AT&T a written, properly executed, unconditional, irrevocable, and
binding promise to fully indemnify and hold harmless the AT&T Indemnified
Parties from and against all Losses related to the Covered Claim as provided
under this Section. In the event that Company controls the defense of the
Covered Claim, Company shall retain as its lead counsel, subject to AT&T’s
reasonable approval, one or more competent attorneys from a nationally
recognized law firm who have significant experience in litigating intellectual
property claims of the type at issue; and the AT&T Indemnified Parties may, at
their option and expense, participate with Company in the defense of such
Covered Claim.
5.    AT&T shall notify Company promptly of any Covered Claim; provided,
however, that any delay in such notice shall not relieve Company of its
obligations under this Section, except insofar as Company can show that such
delay actually and materially prejudiced Company.





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




6.    In no event shall Company settle, without AT&T’s prior written consent,
any Covered Claim, in whole or in part, in a manner that would require any AT&T
Indemnified Party to discontinue or materially modify its products or services
(or offerings thereof). In no event shall Company enter into any agreement
related to any Covered Claim or to the Intellectual Property Rights asserted
therein that discharges or mitigates Company’s liability to the third-party
claimant but fails to fully discharge all of AT&T’s liabilities as to the
Covered Loss.
C.
Continued Use of Provided Elements Upon Injunction.

Without in any manner limiting the foregoing indemnification, if, as a result of
a Covered Claim, (i) AT&T Indemnified Parties’ rights under this Agreement are
restricted or diminished; or (ii) an injunction, exclusion order, or other order
from a court, arbitrator or other competent tribunal or governmental authority
preventing or restricting the AT&T Indemnified Parties’ use or enjoyment of the
Provided Elements (“Adverse Judicial Order”) is issued, imminent, or reasonably
likely to be issued, then, in addition to its other obligations set forth in
this Section, Company, in any case at its sole expense (or, in the case of a
Combination Claim, at its fairly and equitably apportioned expense) and at no
loss, cost or damage to the AT&T Indemnified Parties or their customers, shall
use commercially reasonable efforts to obtain for the AT&T Indemnified Parties
the right to continue using or conducting other activities with respect to the
Provided Elements (or, in the case of a Combination Claim, shall use
commercially reasonable efforts, in cooperation as reasonably needed with other
interested parties, to obtain for the AT&T Indemnified Parties the right to
continue using or conducting other activities with respect to the Provided
Elements in the combination at issue); provided that if Company is unable to



obtain such right, Company shall, provide modified or replacement non-infringing
Provided Elements that are (or, in the case of a Combination Claim, shall use
commercially reasonable efforts, in cooperation as reasonably needed with other
interested parties, to provide a modified or replacement non-infringing
combination, with the Provided Elements being modified or replaced as needed
therein, that is) equally suitable and functionally equivalent while retaining
the quality of the original Provided Elements and complying fully with all the
representations and warranties set forth in this Agreement; provided further
that if Company is unable in this way to provide such modified or replacement
non- infringing Provided Elements, AT&T shall have the right, at its option and
without prejudice to any other rights or remedies that AT&T has in contract, law
or equity: (i) to terminate this Agreement or relevant purchase or funding
commitments hereunder; and/or (ii) to require Company, as applicable, to remove,
accept return of, or discontinue the provision of the Provided Elements.





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




D.
Exceptions. Company shall have no liability or obligation to any of the AT&T
Indemnified Parties for that portion of a Covered Loss which is based on (and
only to the extent such portion is based on):

(1)use of the Provided Elements by the AT&T Indemnified Parties in a manner that
constitutes a material breach of this Agreement; or
(2)an unauthorized modification of the Provided Elements by an AT&T Indemnified
Party; or
(3)Company’s contractually required conformance to the AT&T Indemnified Party’s
written specifications, unless any one or more of the following is true:
(a)    there was a technically feasible non-infringing means of complying with
those specifications; or
(b)    the relevant specifications are designed to bring the Provided Elements
into compliance with, or have the Provided Elements conform to, an industry
standard; or
(c)    the Provided Elements are or have been provided by or on behalf of
Company to any third party at any time; or
(d)    the Provided Elements are or have been available on the open market
(i.e., provided or offered for general availability to all interested customers
by a third party other than the third party who brought the Covered Claim
against the AT&T Indemnified Parties) at any time; or
(e)    the relevant specifications for the Provided Elements are of Company’s
(or one or more of its sub-suppliers’) origin, design, or selection.





E.OTHER LIMITATIONS OF LIABILITY NOT APPLICABLE. THE FOREGOING INDEMNIFICATION
OBLIGATIONS ARE THE SOLE AND EXCLUSIVE REMEDIES IN THE EVENT OF A CLAIM OF
INTELLECTUAL PROPERTY INFRINGEMENT BY THE PROVIDED ELEMENTS. NOTWITHSTANDING ANY
OTHER PROVISION IN THIS AGREEMENT TO THE CONTRARY (AND WHETHER OR NOT SUCH A
PROVISION CONTAINS LANGUAGE TO THE EFFECT THAT THE PROVISION TAKES PRECEDENCE
OVER OTHER PROVISIONS CONTRARY TO IT), WHETHER EXPRESS OR IMPLIED, NONE OF THE
LIMITATIONS OF LIABILITY (INCLUDING, WITHOUT LIMITATION, ANY LIMITATIONS
REGARDING TYPES OF OR AMOUNTS OF DAMAGES OR LIABILITIES) CONTAINED ANYWHERE IN
THIS AGREEMENT WILL APPLY TO COMPANY’S OBLIGATIONS UNDER THIS SECTION.





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




F.Notwithstanding any provision to the contrary in the Section entitled
“Indemnity” or elsewhere in this Agreement, AT&T shall have no obligation to
indemnify, defend, or hold harmless Company for any Loss resulting from, arising
out of or relating to any allegation, threat, demand, claim or lawsuit brought
by any third party in connection with any intellectual property right or other
proprietary right held or asserted by such third party.
10.3    LIMITATION OF LIABILITY. EXCEPT FOR CLAIMS FOR BREACH OF SECTIONS 6, 8,
OR 10, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES,
INCLUDING, WITHOUT LIMITATION, LOSS OF REVENUE OR LOSS OF PROFITS, REGARDLESS OF
THE FORM OF ACTION, WHETHER IN CONTRACT OR IN TORT, INCLUDING NEGLIGENCE, EVEN
IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR
ANY BREACH OF SECTIONS 6 OR 8, THE OBLIGATIONS UNDER SECTIONS 10.1 AND 10.2, AND
EITHER PARTY’S PAYMENT OBLIGATIONS, NEITHER PARTY SHALL BE LIABLE OR OBLIGATED
TO THE OTHER PARTY UNDER ANY SECTION OF THIS AGREEMENT OR UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY, OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY AMOUNTS
IN EXCESS OF REVENUE SHARE PAID TO AT&T FOR THE PAST TWO YEARS PRIOR TO THE DATE
SUCH PAYMENT OBLIGATION ACCRUES.





11.
TERM, TERMINATION AND TRANSITION



11.1    Term/Renewal. This Agreement shall have a term (the “Term”) commencing
on the Effective Date and ending on the date which is two years from the
Commercial Launch Date (the “Initial Term”). After the expiration of the Initial
Term, this Agreement will be automatically renewed for successive ninety-day
terms (each, a “Renewal Term”) until terminated by either Party with at least
thirty (30) days’ written notice prior to the end of the Initial Term or any
Renewal Term. The Initial Term and any Renewal Term are collectively referred to
as the “Term.” AT&T will have the right to suspend or terminate the Agreement at
any time due to regulatory issues, detected fraudulent activity, harm to AT&T’s
mobile network or the AT&T Service or to End Users. AT&T will give Company at
least thirty (30) days’ written notice of any such termination or suspension. In
addition to the foregoing, AT&T will have the right to terminate this Agreement
for convenience on ninety (90) days’ written notice to Company.


11.2    Insolvency. Either Party may immediately terminate this Agreement, upon
written notice to the other Party, if such other Party is subject to proceedings
in bankruptcy or insolvency, voluntarily or involuntarily, if a receiver is
appointed with or without the other Party’s consent, if the other Party assigns
its property to its creditors or performs any other act of bankruptcy or if the
other Party becomes insolvent and cannot pay its debts when they are due.


11.3    Material Breach. Either Party (the “Terminating Party”) may terminate
this Agreement in the event of a material breach by the other Party (the
“Defaulting Party”) of its obligations hereunder, provided that such breach in
the Terminating Party’s reasonable opinion is not cured by or on behalf of
Defaulting Party within twenty (20) Business Days of written notification by the
Terminating Party of such breach.





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.






11.4    Obligations Upon Termination; Survival. Company agrees that, upon the
expiration of this Agreement or termination of this Agreement for any reason,
AT&T may elect (on written notice to Company) to have Company continue to
provide the AADS to End Users who have subscribed to the AADS on or before such
expiration or termination.


11.5    No Prejudice. Except as otherwise provided above, the Parties’ right to
terminate this Agreement is without prejudice to, and shall not affect any other
remedies available to, the Parties.


12.
GENERAL PROVISIONS



12.1    Assignment. This Agreement may not be assigned by either Party in whole
or in part, without the other Party’s prior written consent; provided, AT&T may
(i) exercise its rights and perform its obligations hereunder through its
Affiliates, and (ii) engage in internal reorganizations without Company’s
consent. The foregoing notwithstanding, nothing herein shall be deemed to
prevent a Party from engaging in a change in control transaction (through the
sale of all or substantially all of a Party’s assets or stock, or otherwise);
provided it is understood that



upon written notice of a change of control by Company, AT&T may terminate this
Agreement on written notice to Company if AT&T does not approve of such change
in control.


12.2
Insurance.



12.2.1    Requirements. With respect to Company’s performance under this
Agreement, and in addition to Company’s obligation to indemnify, Company shall
at its sole cost and expense:


i.    maintain the insurance coverages and limits required by this Section and
any additional insurance and/or bonds required by law:


1.
at all times during the term of this Agreement; and



2.
with respect to any coverage maintained in a “claims-made” policy, for two (2)
years following the Term of this Agreement.



ii.    require each subcontractor who may perform under this Agreement to
maintain coverages, requirements, and limits at least as broad as those listed
in this Section from the time when the subcontractor begins work, throughout the
term of the subcontractor’s work and, with respect to any coverage maintained on
a “claims-made” policy, for two (2) years thereafter;







--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




iii.    procure the required insurance from an insurance company eligible to do
business in the state or states where work will be performed hereunder and
having and maintaining a Financial Strength Rating of “A-” or better and a
Financial Size Category of “VII” or better, as rated in the A.M. Best Key Rating
Guide for Property and Casualty Insurance Companies, except that, in the case of
Workers’ Compensation insurance, Company may procure insurance from the state
fund of the state where work is to be performed; and


iv.    deliver to AT&T certificates of insurance stating the types of insurance
and policy limits upon AT&T’s request.


12.2.2
Additional Insurance Agreements. The Parties agree:



i.    the failure of AT&T to demand such certificate of insurance or failure of
AT&T to identify a deficiency will not be construed as a waiver of Company’s
obligation to maintain the insurance required under this Agreement;


ii.    that the insurance required under this Agreement does not represent that
coverage and limits will necessarily be adequate to protect Company, nor be
deemed as a limitation on Company’s liability to AT&T in this Agreement;



iii.    Company may meet the required insurance coverages and limits with any
combination of primary and Umbrella/Excess liability insurance; and


iv.
Company is responsible for any deductible or self-insured retention.



12.2.3
The insurance coverage required by this Section includes:



i.    Workers’ Compensation insurance with benefits afforded under the laws of
any state in which the work is to be performed and Employers Liability insurance
with limits of at least:
[***] for Bodily Injury – each accident [***] for Bodily Injury by disease –
policy limits
[***] for Bodily Injury by disease – each employee
To the fullest extent allowable by law, the policy must include a waiver of
subrogation in favor of AT&T, its Affiliates, and their directors, officers and
employees.
In states where Workers’ Compensation insurance is a monopolistic state-run
system, Company shall add Stop Gap Employers Liability with limits not less than
[***] each accident or disease.







--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




ii.    Commercial General Liability insurance written on Insurance Services
Office (ISO) Form CG 00 01 12 04 or a substitute form providing equivalent
coverage, covering liability arising from premises, operations, personal injury,
products/completed operations, and liability assumed under an insured contract
(including the tort liability of another assumed in a business contract) with
limits of at least:
[***] General Aggregate limit
[***] each occurrence limit for all bodily injury or property damage incurred in
any one (1) occurrence
[***] each occurrence limit for Personal Injury and Advertising Injury
[***] Products/Completed Operations Aggregate limit
[***] each occurrence limit for Products/Completed Operations
[***] Representations and Warranties Coverage The Commercial General Liability
insurance policy must:


1.
include AT&T, its Affiliates, and their directors, officers, and employees as
Additional Insureds. Company shall provide a copy




of the Additional Insured endorsement to AT&T. The Additional Insured
endorsement may either be specific to AT&T or may be “blanket” or “automatic”
addressing any person or entity as required by contract. A copy of the
Additional Insured endorsement must be provided within sixty (60 days) of
execution of this Agreement and within sixty (60) days of each Commercial
General Liability policy renewal; include a waiver of subrogation in favor of
AT&T, its Affiliates, and their directors, officers and employees; and
2.
be primary and non-contributory with respect to any insurance or self-insurance
that is maintained by AT&T.

3.
Not contain an exclusion for Professional Liability. If such an exclusion does
exist on the policy, refer to the contingent BI/PD requirement under the
Professional Liability requirement below.



iii.    Business Automobile Liability insurance with limits of at least [***]
each accident for bodily injury and property damage, extending to all owned,
hired, and non-owned vehicles.


iv.    Umbrella/Excess Liability insurance with limits of at least [***] each
occurrence with terms and conditions at least as broad as the underlying
Commercial General Liability, Business Auto Liability, and Employers Liability
policies. Umbrella/Excess Liability limits will be primary and non-contributory
with respect to any insurance or self-insurance that is maintained by AT&T.


v.    Professional Liability (Errors & Omissions) insurance with limits of at
least [***] each claim or wrongful act. Such coverage shall include contingent
bodily injury and property damage if excluded under the commercial general
liability policy.







--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




vi.    Internet Liability and Network Protection (Cyberrisk) denial of service,
network security with limits of at least [***] each claim or wrongful act. Can
be included on the Professional Liability policy identified above.


12.3    Relationship of Parties. Company is an independent contractor of AT&T.
This Agreement shall not be construed to and does not create a relationship of
partnership, employment or joint venture. Except for the express limited agency
appointments hereunder, this Agreement does not create an agency relationship
between the Parties. Neither Party shall have the authority to bind the other
Party without the prior written consent of the Party who is sought to be bound.


12.4    Force Majeure. No Party to this Agreement shall be liable to the other
Party for any failure or delay in fulfilling an obligation hereunder, if said
failure or delay is attributable



to circumstances beyond its control, including, but not limited to, any fire,
terrorism, power failure, labor dispute or government measure (“Force Majeure”).
The Parties agree that the deadline for fulfilling the obligation in question
shall be extended for a period of time equal to that of the continuance of the
Force Majeure. Company shall use all commercially reasonable efforts to minimize
the effect of the Force Majeure on its performance under this Agreement.
Notwithstanding the continuance of an event of Force Majeure, Company may not
delay performance of its obligations under any circumstances by more than thirty
(30) Business Days, otherwise AT&T may terminate this Agreement upon written
notice to Company.


12.5    Survival. The following sections shall survive the expiration or
termination of this. Agreement, regardless of the reasons for its expiration or
termination, in addition to any other provision which by law or by its nature
should survive: Sections 4, 6, 7, 8, 9, 10 and its subsections, 11.4, and 12.6.


12.6    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to choice of
laws principles thereof.


12.7    Exclusivity. The parties agree under no circumstances this Agreement
shall be construed or interpreted as an exclusive dealing agreement by either
party or to restrict either party from entering into any agreement with any
other party, even if similar to or competitive with the transactions
contemplated hereunder.


12.8    Notices. All notices under the terms of this Agreement shall be given in
writing and sent by registered mail, recognized overnight courier service or
facsimile transmission or shall be delivered by hand to the following addresses:







--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




Company: Attention: Title: Address:
With a copy to:
VP – Consumer
AT&T Mobility,
Company: LLC
Attention: Title:
Data Products Address:
City, State Zip Email
Phone Fax


If Notice to AT&T:
1300 Guadalupe St. Suite 302
Austin, Texas, 78701 legal@digitalturbine.com


With a copy to:
Digital Turbine USA, Inc. Legal Department
1300 Guadalupe St. Suite 302
Austin, Texas, 78701
philip.bramson@digitalturbine.com






Company: Attention: Title: Address:
City, State Zip Email
Digital Turbine USA, Inc. Phil Bramson
Company: Attention: Title: Address:
City, State Zip Email
Phone Fax
If Notice to Company:
















--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




Phone Fax
City, State Zip Email
Phone Fax
 
 
 
CRICKET WIRELESS
Company
 
 
 
 
 
 
[Omitted]


Phil Bramson Philip.bramson@digital turbine.com
 
Escalation
 
 
[Omitted]
Nick Montes Nick.montes@digitalturbine.com
 
 

All notices shall be presumed to have been received when they are hand
delivered, or five (5) Business Days of their mailing, or on the Business Day
following the day of facsimile transmission.


12.8    Severability. If any provision, or portion thereof, of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, such determination shall not impair or affect the validity,
legality or enforceability of the remaining provisions of this Agreement, and
each provision, or portion thereof, is hereby declared to be separate, severable
and distinct.


12.9    Waiver. A waiver of any provision of this Agreement shall only be valid
if provided in writing and shall only be applicable to the specific incident and
occurrence so waived. The failure by either Party to insist upon the strict
performance of this Agreement, or to exercise any term hereof, shall not act as
a waiver of any right, promise or term, which shall continue in full force and
effect.


12.10    Business Days. Any payment or notice that is required to be made or
given pursuant to this Agreement on a day that is not a Business Day shall be
made or given on the next business day.


12.11    Conflicts. In the event of any conflict or inconsistency between the
terms of the main body of this Agreement and any Exhibit, Schedule or Order, the
terms of the main body of this Agreement shall prevail, unless otherwise
expressly indicated and subject to any applicable provisions or laws in respect
of tariffs or other regulatory matters.










--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




12.12    Amendment. This Agreement may only be amended by written agreement duly
executed by authorized representatives of the Parties.


12.13    Entire Agreement. This Agreement shall constitute the entire agreement
between the Parties with respect to the subject matter hereof and, except as
explicitly provided herein, shall replace all prior promises or understandings,
oral or written.


12.14    Counterparts. This Agreement may be executed in one or more
counterparts, by facsimile or otherwise, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


12.15    Representatives. Each of the Parties shall appoint a representative
(each, an “Account Representative”) who shall serve as such Party’s day-to-day
representative and shall (a) have day-to-day responsibility for managing and
coordinating the performance of such Party’s obligations under this Agreement
and (b) be authorized to act for and on behalf of such Party with respect to all
matters relating to this Agreement. The Account Representatives shall meet in-
person, telephonically, or via video-conference at least once per week or at
such other times as the Parties may agree. The initial Account Representatives
are listed on Exhibit I. Either Party may substitute or replace its Account
Representative at its discretion by providing written notice to the other Party
of such substitution or replacement.


AGREED TO AND SIGNED by the duly authorized representatives of the Parties as of
the date first set forth above.


AT&T MOBILITY LLC    DIGITAL TURBINE USA, INC.




By:____________________________                By:______________________________


Name:____________________________            Name:____________________________


Title:____________________________                Title:____________________________


Date: ____________________________            Date: ____________________________







--------------------------------------------------------------------------------


CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.






SUPPLEMENT NO. 1 TO LICENSE AND SERVICE AGREEMENT


This SUPPLEMENT NO. 1 TO LICENSE AND SERVICE AGREEMENT
(“Supplement”) is entered into as of the     day of October, 2015 (“Supplement
Effective Date”), by and between Cricket Wireless, LLC, an affiliate of AT&T
Mobility LLC (“Cricket”) and Digital Turbine USA, Inc. (“Company”).


WHEREAS, Company and AT&T Mobility LLC, on behalf of itself and its Affiliates
(“AT&T”) executed the License and Service Agreement dated as of October     ,
2015 (the “Agreement”). Capitalized terms not otherwise defined herein will have
the meanings ascribed to them in the Agreement;


WHEREAS, the Agreement provides that Affiliates of AT&T, like Cricket, may
execute supplements with Company to modify and/or add certain terms specifically
with respect to such Affiliate;
WHEREAS, Cricket and Company desire to so supplement the Agreement to modify
and/or add certain terms specifically with respect to Cricket as provided
herein, but maintaining all other applicable terms of the Agreement.


NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:


1.Definitions.


(a)    New Definitions. The following definitions are added to the Agreement
solely with respect to Cricket:


“Cricket Application Download Service” or “CADS” means the Company’s software
application and service described in Exhibit A-1, which is made for use on
Interactive Devices that allows End Users to (1) discover and download
Applications to their Interactive Devices; and (2) support the preloading of
Applications to End Users Interactive Devices during First Boot. All references
in the Agreement to AT&T Application Download Service and Exhibit A are
supplemented to include references to the Cricket Application Download Service
and Exhibit A-1.


“Cricket Set-Up Deliverables” means the Company deliverables as described in
Appendix 1 hereto that are provided to Cricket as part of the Company fee.


“DT Ignite Management Tool” means the Company’s management, administrative, and
reporting web tool that allows Cricket to designate the Cricket-sold Android and
Windows Interactive Device SKUs loaded with the CADS and which may contain both
Company-sourced Applications and Cricket-sourced Applications.


“First Boot” means the first time that a Cricket-sold Android or Windows
Interactive Device













--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




loaded with the Cricket Application Download Service and an End User’s SIM card
is turned on.


“Unit” means any Interactive Device onto which Cricket has loaded the Cricket
Application Download Service.


2.
Grant of Rights.



(a)First Boot. In addition to the rights granted in Section 2.1 of the
Agreement, Company grants to Cricket the following right, but not the obligation
to support passive delivery to preload Applications through the Cricket
Application Download Service to End User’s Interactive Devices during First
Boot.


(b)Cricket Brands. Section 2.3 of the Agreement is supplemented to require that,
prior to the first use of the AT&T Marks that include the name or branding of
Cricket, the proposed use must be submitted for prior written approval to
Cricket Brand Center at www.cricketwirelessbrand.com.


3.
Cricket Application Download Service Requirements.



(a)Company Responsibility and Deliverables. Section 3.1(1) of the Agreement is
supplemented to add a reference to Exhibit A-1 in addition to Exhibit A. Section
3.1(4) of the Agreement is supplemented to require that the Cricket Set-Up
Deliverables be delivered in accordance with Appendix 1.


(b)Delivery. As it relates to Cricket only, Section 3.1(4) of the Agreement is
supplemented to add the following: “The Cricket Application Download Service
will be delivered in accordance with the Delivery Schedule, Company Set-Up
Deliverables as described in Appendix 1.”


(c)Lab Entry. As it relates to Cricket only, Section 3.1(5) of the Agreement is
replaced with the following:


(i)
“Company will ensure that the Cricket Application Download Service operates on
Android V 4.0.3 and above and will exercise commercially reasonable efforts to
ensure that the Cricket Application Download Service operates on Windows 10 by
December 31, 2015 above pending receipt of permission rights from

Microsoft. Cricket and ATT understand and acknowledge that such permission
rights are a condition precedent to such efforts being exercised by Company and
AT&T will exercise commercially reasonable efforts to assist Company in
obtaining such permission rights.“ New Device Launches. At least sixty (60) days
prior to new Cricket-sold Android and Windows Interactive Device’s lab entry
(“LE”) date, Company will be required to submit a commercially-ready version of
Cricket








Application Download Service to the designated original equipment manufacturer
for testing - and notify Cricket in writing, email to suffice, upon delivery. At
least thirty
(30) days prior to a new Cricket-sold Android or Windows Interactive Device’s LE





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




date, Company will conduct and complete all testing and defect resolution on the
Cricket Application Download Service and deliver a clean-version to Cricket.
(ii)Updates to Existing Devices. At least thirty (30) days prior to the formal
market announcement of an updated or revised version of in-market Android and
Windows operating systems, Company must update the Cricket Application Download
Service to be compatible with such operating system revision.”


(d)Compliance. As it relates to Cricket only, Section 3.1(12) of the Agreement
is replaced with the following:


“Device Memory. Cricket shall use commercially reasonable efforts to make
available an average of [***] Company-sourced Applications on approximately
[***] of Cricket-sold Android and Windows Interactive Devices’ SKUS loaded with
CADS in use with AT&T Service. On six- month intervals and aggregate-basis
(Cricket-sold Android and Windows Interactive Devices loaded with the CADS),
Cricket will use the data elements in Company’s DT Ignite Management Tool to
manage this metric.”


(e)Customer Care. Customer care with respect to the Cricket Application Download
Service is described in Appendix 2. Cricket will be responsible for developing a
EULA governing the Cricket Application Download Service.


(f)Guidelines. As it relates to Cricket only, the following is inserted after
the first sentence of Section 3.3 of the Agreement:


“Company shall design the Cricket Application Download Service to: (1) make as
efficient use of AT&T’s wireless network resources as possible given its
intended functions; (2) optimize background data running during off-peak hours
and/or over WiFi; (3) send notification to End Users that applications
downloaded using WiFi or downloaded using mobile network will consume large
amounts of data and, (4) include End User option to ‘remind later’ or
‘continue’.”


(g)Additional Cricket Requirements. The Agreement is supplemented to add the
following sections with respect to Cricket only:


1.“Bring Your Own Device” (BYOD). Cricket and Company agree to use best efforts
during the Term to develop a solution to support the loading of the Cricket
Application Download Service on Interactive Devices brought by End Users (i.e.,
not purchased from Cricket) for use with AT&T Service.”


2.
Automatic Preload. Revenue share tiers, as described in Exhibit C-1, are based
on



Cricket using a passive delivery approach to preload Applications to Interactive
Devices during First Boot (e.g., not user-directed). Should Cricket decide to
change this approach, Company and Cricket agree to negotiate in good faith any
changes to revenue share as currently described in Exhibit C-1.


3.Maintenance Releases.    Cricket will in good faith assess and consider
loading the Cricket Application Download Service in Cricket maintenance releases
for Cricket- sold Android and Windows Interactive Devices in use with AT&T
Service as of the Supplement





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




Effective Date.


4.No Revenues. Should Cricket decide not to participate in Company sourced
Applications and continue to use the CADS with [***] revenue sharing for [***]
consecutive months (“[***] Revenues End of Period”), Cricket and Company agree
to discuss a new remuneration model; provided that Company will notify Cricket
no less than twenty (20) days in advance of the [***] Revenues End of Period.


5.Heartbeat. Company may in its sole discretion operate a “heartbeat” test from
time-to-time, which checks in with Interactive Devices to identify the usage of
Applications in connection with the Cricket Application Download Service.
Company will not run “heartbeats” without express permission of customers.
Cricket will have the sole discretion and the right to determine the: heartbeat
run frequency, heartbeat timing (e.g. only between 2am-3am), heartbeat mechanism
(e.g. AT&T Network, WiFi-only, etc.), and maximum per heartbeat data usage (e.g.
not to exceed 1mb / per heartbeat) on the End User’s Interactive Device.”


4.Compensation, Settlement, Payment, and Reporting. Exhibit C-1 sets forth the
revenue share provisions sets forth the reporting requirements with respect to
the Cricket Application Download Service to meet settlement, revenue assurance,
and financial reporting requirements.


5.Marketing. As it relates to Cricket, the reference to att.com in Section 5.1
of the Agreement shall include a reference to cricketwireless.com.


6.Term, Termination and Transition. This Supplement will be co-terminous with
the Agreement; provided, (a), if the Agreement expires or is terminated by AT&T,
Cricket will have the option (exercisable by written notice to Company) to
continue the Term of the Agreement on a month-to-month basis. In the case of
(b), all of the applicable terms and conditions in the Agreement necessary for
Cricket and Company to continue operating under this Supplement (including all
representations, warranties and indemnities) will be deemed incorporated herein
by reference.


7.Notices. In addition to the notices identified in Section 12.7, copies of
notices to AT&T should be delivered to [Omitted].


8.No Further Changes. Except as supplemented hereby, the Agreement will continue
in full force and effect in accordance with its terms with no modifications.
Agreed to and Signed by the duly authorized representatives of the parties as of
the Supplemental Effective Date.












AGREED TO AND SIGNED by the duly authorized representatives of the Parties as of
the date first set forth above.


AT&T MOBILITY LLC for





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




CRICKET WIRELESS, LLC    DIGITAL TURBINE USA, INC.




By:____________________________                By:______________________________


Name:____________________________            Name:____________________________


Title:____________________________                Title:____________________________


Date: ____________________________            Date: ____________________________





APPENDIX 1


Delivery Schedule


[***]



APPENDIX 2


CUSTOMER CARE


[***]



EXHIBIT A
[***]



EXHIBIT A-1
[***]

EXHIBIT B
SERVICE LEVEL AGREEMENT


[***]







--------------------------------------------------------------------------------


CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




EXHIBIT C


BUSINESS TERMS


1.AT&T Share. For purposes of this Exhibit C, “Activated Client” means that the
Interactive Device is first turned on by an End User and registers with the
Company servers. Company will pay AT&T the percentage of gross revenue shown in
the table below received by Company from campaigns of third-party-provider
Applications recommended and distributed through the AT&T Application Download
Service, which the Company sources for the AT&T Application Download Service
(“Gross Revenues”). No fee will be payable by AT&T to Company for AT&T
Applications or 3rd Party Applications AT&T sources for the AT&T Application
Download Service. Company agrees that the rates provided for AT&T Share will be
at least as high as any revenue share payable by Company to any other wireless
carrier in the United States in market for a comparable download service.


Tiers
Activated Clients
AT&T Share
Company Share
1
[***]
[***]
[***]
2
[***]
[***]
[***]
3
[***]
[***]
[***]
4
[***]
[***]
[***]
5
[***]
[***]
[***]





The foregoing tiers are cumulative and are calculated monthly, so that once a
threshold is reached, AT&T Share is payable at the new tier for all revenues so
long as the number of Activated Clients is at the new tier level. For example,
if there are [***]Activated Clients in January, the AT&T Share of Gross Revenues
for that month will be [***]. If there are [***] Activated Clients in February,
the AT&T Share of Gross Revenues for that month will be [***].
2.Reporting. Company will provide detailed monthly reporting by device and
campaign in the first 15 days of the month for the month prior as set forth in
the JRD attached as Exhibit A. Examples of reporting metrics is attached in this
spreadsheet below.


3.Remittances. Company will remit what is owed to AT&T (“Company Remittances”)
thirty (30) days after receipt of AT&T invoice. Company will provide additional
reporting in accordance with Exhibit A.













--------------------------------------------------------------------------------


CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.




Exhibit C-1
Business Terms
1.Cricket Share.    Company will pay Cricket the percentage of gross revenue
shown in the table below owed to Company from Campaigns of third-party-provider
Applications distributed through the Cricket Application Download Service, which
the Company sources for the Cricket Application Download Service (“Gross
Revenues”). No fee will be payable by Cricket to Company for Cricket
Applications or 3rd Party Applications Cricket sources for the Cricket
Application Download Service. Company agrees that the rates provided for Cricket
Share will be at least as high as any revenue share payable by Company to any
other wireless carriers or operators in the United States.


Tiers
Units
Cricket Share
Company Share
1
[***]
[***]
[***]
2
[***]
[***]
[***]
3
[***]
[***]
[***]
4
[***]
[***]
[***]
5
[***]
[***]
[***]



The foregoing Units tiers are cumulative and are calculated monthly, so that
once a Units threshold is reached, Cricket Share is payable at the new Units
tier for any/all revenues generated from Units so long as the number of Units is
at the new Units tier level. For example, in the first month (January), if there
are eight hundred thousand Units added, the Units cumulative total would be
[***] and the Cricket Share of Gross Revenues will be calculated at [***] for
[***] Units. In the second month (February), if [***] Units were added, the
Units cumulative total would be [***] and the Cricket Share of Gross Revenues
will be calculate at [***] for the [***] Units, etc.


2.     Company Remittances. Company will calculate remittances owed to Cricket
(“Company Remittances”) at the end of every calendar month. Company will provide
a statement describing the Company Remittance due to Cricket and pay that
Company Remittance to Cricket in United Stated dollars with in thirty (30) days
after the end of each calendar month. A sample of an acceptable revenue share
report is attached hereto as an example.


3.      Company Fee. Cricket will pay Company a one-time amount of [***] within
sixty (60) days after the successful completion of Company’s set-up activities
and the delivery of the CADS deliverables as described in Appendix 1.



EXHIBIT D
SISR
AT&T Supplier Information Security Requirements (SISR)
[***]



SCHEDULE 1 DELIVERY SCHEDULE
[***]





--------------------------------------------------------------------------------

CONFIDENTIAL PORTIONS OF THIS EXHIBIT MARKED AS [***] HAVE BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.







SCHEDULE 2


SYSTEM LEVEL PERMISSIONS REPORT


[***]



EXHIBIT F
Designated Managers


[Omitted]







